DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iiizumi et al. (JP 2004306659).
With respect to claim 1, Iiizumi et al. teach a vehicle wheel (Fig.4, Item 40) with a sub-air chamber member (Fig.4, Item 15) as a Helmholtz resonator attached to a rim (Fig.4, Item 11), wherein the sub-air chamber member comprises a main body (Fig.4, Item 15) having a sub-air chamber therein, a tubular body (Fig.4, Item 14) providing communication between the sub-air chamber (Fig.4, Item 15) and a tire air chamber, and a cover member (Fig.4, Item 16) covering the main body, the main body is disposed on a rim inner circumferential surface portion of the rim present on an inner side of the rim in a wheel radial direction and extending in a wheel width direction (Fig.4), the tubular body (Fig.4, Item 14) is disposed in a through-hole (Fig.5, Item 11E) provided in the rim so as to provide communication between the inner side of the rim in the wheel radial direction and the tire air chamber side, and the cover member (Fig.4, Item 16) covers the main body from an inner side in the wheel radial direction (translation document ¶ [0030] – [0034]).
With respect to claim 2, Iiizumi et al. teach wherein the sub-air chamber member further comprises a fixing member (Fig.4 and 5, Item 14) hermetically fixing the tubular body to the rim around the through-hole (Fig.5, Item 11E) (translation document ¶ [0031]).
With respect to claim 3, Iiizumi et al. teach wherein the cover member (Fig.4, Item 16) is attached to the main body by insert molding (Figs.4 and 5, Item 16) (translation document ¶ [0032]).

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          August 27, 2022